731 N.W.2d 774 (2007)
In re Dillon Michael JOHNSON, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Angela Jacques, Respondent-Appellant.
Docket No. 133797. COA No. 271915.
Supreme Court of Michigan.
June 6, 2007.
On order of the Court, the application for leave to appeal the April 17, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.